                                          Case 3:20-cv-05923-WHO Document 9 Filed 01/28/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     RICHARD ORESTES GUERRERO,                       Case No. 20-cv-05923-WHO (PR)

                                   8
                                                       Petitioner,
                                                                                         ORDER STAYING ACTION
                                   9
                                                 v.

                                  10     G. MATTERSON,
                                                                                         Dkt. No. 8
                                  11
                                                       Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Richard Orestes Guerrero’s motion to stay habeas proceedings so that he
                                  14   can exhaust claims in state court is GRANTED. (Dkt. No. 8.) This federal habeas action
                                  15   is STAYED under Rhines v. Webber, 544 U.S. 269 (2005). Nothing further will take place
                                  16   in this suit until the Court decides further action is appropriate, or until Guerrero meets the
                                  17   conditions for dissolving the stay.
                                  18          Guerrero is required to file a petition containing his unexhausted claims in the
                                  19   California Supreme Court within 180 days from the date of this order. Within 60 days
                                  20   after obtaining a decision from the state supreme court on his unexhausted claims,
                                  21   Guerrero must file in this Court a motion to dissolve the stay and to reopen federal habeas
                                  22   proceedings.
                                  23          Any motion to reopen must contain an amended petition on this Court’s form.
                                  24   The amended petition must include the caption and civil case number used in this order
                                  25   (20-05923 WHO (PR)) and the words FIRST AMENDED PETITION on the first page.
                                  26   Because an amended petition completely replaces the previous petitions, Guerrero must
                                  27   include in his first amended petition all the claims he wishes to present. See Ferdik v.
                                  28   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material from a
                                          Case 3:20-cv-05923-WHO Document 9 Filed 01/28/21 Page 2 of 2




                                   1   prior petition by reference. Any unexhausted claims will be summarily dismissed.
                                   2         The Clerk shall terminate all pending motions, and ADMINISTRATIVELY
                                   3   CLOSE the file pending the stay of this action.
                                   4         IT IS SO ORDERED.
                                   5   Dated: January 28, 2021
                                                                                         _________________________
                                   6
                                                                                         WILLIAM H. ORRICK
                                   7                                                     United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
